Citation Nr: 1241130	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-48 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral upper extremity disability, to include carpal tunnel syndrome.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1992 to December 1996, and from October 2001 to September 2002.  He also served in the Army National Guard of the United States.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Other issues on appeal that arose from this decision included entitlement to service connection for a back disability, a bilateral hearing loss disability and a disability manifested by nerves and stress.  However, as these issues were subsequently granted in decisions dated in July 2010, May 2011 and May 2011, respectively, they are no longer on appeal.


FINDING OF FACT

A bilateral upper extremity disability, diagnosed as carpal tunnel syndrome, was first manifested years after service and is unrelated to service.


CONCLUSION OF LAW

A bilateral upper extremity disability, diagnosed as bilateral carpal tunnel syndrome, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in January 2009, which was prior to the April 2009 adverse decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case regarding the issue of service connection for a bilateral upper extremity disability, to include carpal tunnel syndrome.  In the January 2009 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claim decided herein, and which party was responsible for obtaining the evidence.  38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F. 3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

The Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service - connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the issue presently on appeal, the Board finds that the appellant is not prejudiced by a decision at this time since the appellant was provided with notice of the disability rating and effective date elements in the January 2009 letter. 

The Board also finds that all necessary assistance has been provided to the appellant including requesting information from the appellant regarding pertinent medical treatment he may have received and requesting records from the identified providers.  The Board also notes that an inquiry to the Social Security Administration (SSA) in January 2009 revealed that there are no pertinent records.  In regard to service treatment records, most of the Veteran's treatment records from his second period of active duty service, from October 2001 to September 2002, and from his National Guard duty service, from 2002 to 2006, are unavailable despite attempts to obtain such records.  The Veteran was notified of this by letter dated in March 2009 and by telephone contact in November 2011.  Accordingly, the Board finds that there is no further duty to assist the Veteran in obtaining these records and that the Board has met its duty to assist the Veteran in obtaining the records.  Any further attempts to obtain such records would be futile.  See Memorandum of Formal Finding of Partial Unavailability of Service Treatment Records dated in March 2009 (for period from October 2001 to September 2002) and Memorandum of Formal Finding of Unavailability of Service Treatment Records dated in November 2011 (for period from 2002 to 2006).  In terms of VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2010 examination report along with the May 2011 addendum report, as well as the February 2012 examination report, contain sufficient findings and opinions with which to properly decide this claim.  Lastly, the appellant was provided with the opportunity to testify at a Board hearing, but did not elect a hearing.

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim for service connection for a bilateral upper extremity disability, to include carpal tunnel syndrome, and that adjudication of this claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant. See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Facts

The Veteran's service treatment records show that he was seen in April 1994 complaining of numbness to his fourth and fifth digits over the prior 48 hours.  He denied experiencing any pain or a throbbing sensation.  He did report treatment for a lumbar back problem since boot camp.  A sensation test to both hands and the fourth and fifth digits revealed no reaction, with no pain to sharp point of needle or sensation to dull side.  Strength test was 5+.  Pulses were intact with full range of motion.  The Veteran was assessed as having lower back L6 vertebra damage and paraspinal muscle injury.

A November 1994 service treatment record reflects the Veteran's report of low back pain for 24 hours.  He also reported a prior back injury in December 1992.  He said he had an injury the day before while washing his truck.  He explained that his back had tightened when he bent over and he felt his right hand go numb.  Sensory and neurological findings were intact.  The Veteran was assessed as rule out paraspinal muscle spasms.

Service treatment records in August 1996 show that the Veteran was seen for back spasms after participating in an "O" course.  His complaints included a tingling sensation in his fingertips.  Neurological and sensory findings were intact and strength was 4/5 in the right hand and 5/5 in the left hand.  The Veteran was seen for a follow up the next day and reported that his symptoms of pain and spasm were much better.  Findings were negative for arm symptoms.  

The Veteran's separation examination report of November 1996 shows that he had a normal clinical evaluation of the upper extremities.  

An emergency treatment record from Appalachian Regional Healthcare in October 2000 shows that the Veteran's chief complaint was that his "heart hurt" in addition to feeling a burning sensation in his hands, face and feet.  He was given psychiatric diagnoses.   

The majority of the Veteran's service treatment records for his second period of active duty service, from October 2001 to September 2002, are unavailable and could not be obtained.  See VA Memorandum of Record Partial Unavailability dated in March 2009. 

At a VA psychiatric examination in August 2010, the Veteran reported bilateral numbness in his hands, right more than left, of a duration of four to five years with no current treatment.  He reported experiencing symptoms every night as well as with intentional movement during the day.  He was diagnosed as having carpal tunnel.  After examining the Veteran and reviewing the records in his claims file, the examiner opined that it was not possible without resorting to mere speculation to determine whether the Veteran's bilateral hand numbness/pain was in any way related to psychological issues.  The examiner went on to state that it was necessary to rule out all organic causes of a physical symptom before considering a psychological cause.  She said that a peripheral nerve examination and evaluation by a neurologist was needed to address the peripheral nerve issue.  

Also in August 2010, the Veteran underwent a VA peripheral nerve examination.  Electromyography (EMG) and nerve conduction studies were performed.  The Veteran was diagnosed as having carpal tunnel syndrome.  No opinion was rendered as to the etiology of the diagnosis.  

In a statement received in May 2011, the Veteran reported that he had been treated aboard the USS Inchoid in 1994 for numbness in his arms and hands which lasted three days and was followed a training accident to his back.  He said he presently wakes up every night with pain in his hands and arms that he described as "truly unbearable".  

On file is a VA examination addendum opinion in May 2011 that contains the VA examiner's report that the Veteran clearly had carpal tunnel syndrome as evidenced by a typical history and confirmatory evidence on EMG and peripheral nerve conduction velocity (PNCV) studies, and his opinion that it was not caused by or a result of any event during military service.  The examiner said he found no documentation of similar complaints in his claims file.  He went on to relay the Veteran's report that he fell in 1994 which produced pain typical of an acute injury to the left ulnar nerve at the elbow, but explained that acute symptoms clear in three days and are unilateral only.  He opined that the Veteran's current bilateral carpal tunnel syndrome was most likely related to the Veteran's years working in a coal mine.  

The Veteran underwent another VA peripheral nerve examination in February 2012.  He was diagnosed as having bilateral carpal tunnel syndrome first noted in October 2010.  The examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She explained that while the Veteran did have bilateral carpal tunnel syndrome, it was most likely related to his occupation in the coal mine.  She noted that there was documentation of the Veteran having been seen for his right hand while in service after a fall injury to his elbow, but pointed out there was no documentation to establish a nexus between that single, acute, isolated event and the Veteran's current problem, which comes from the wrists and is bilateral.

Electronic VA treatment records from the Virtual VA system show treatment from February 2012 to March 2012, but are devoid of treatment or complaints related to carpal tunnel syndrome.  


III.  Law and Analysis

As an initial matter, the Board notes that the Veteran is not claiming disease or injury from engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See Fed. Reg. 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As noted above, the Veteran's service treatment records show that he was treated in April 1994 for complaints of numbness to his fourth and fifth digits over the past 48 hours.  He also reported back problems since boot camp.  A sensation test was negative and the Veteran was assessed as having L6 with vertebra damage and paraspinal muscle injury.  In April 1996, the Veteran complained of a tingling sensation in his fingertips along and back spasms.  Neurological and sensory findings were intact at that time and findings the next day were negative for arm symptoms.  There is no other evidence of similar complaints or treatment related to the Veteran's upper extremities during his first period of service from December 1992 to December 1996, and he had a normal clinical evaluation of the upper extremities at his separation examination in November 1996.  As noted, most of the Veteran's service treatment records from his second period of service and from his reserve duty are unavailable.    

With respect to consideration of this claim under 38 C.F.R. § 3.303(b) for a bilateral upper extremity disability, to include carpal tunnel syndrome in service or continuity of symptomatology after service, this has not been shown by the evidence of record.  Rather, as noted above, the Veteran was found to have a normal evaluation of the upper extremities at his service separation in November 1996 and he was not diagnosed as having carpal tunnel syndrome until his VA examination in August 2010.  Moreover, the Veteran reported at a VA psychiatric examination in August 2010 that he had had bilateral hand numbness for four to five years.  This places the onset of such symptoms years after his December 1996 and September 2002 service discharges.  The absence of complaints of or documented symptoms of upper extremity symptoms from the time of the Veteran's service separations in November 1996 and September 2002 until years later interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Thus, as there is no claim or showing of a bilateral upper extremity disability, to include carpal tunnel syndrome, since service or continuity of symptomatology after service, service connection under the provisions of 38 C.F.R. § 3.303(b) has not been established. 

As far as the provisions of 38 C.F.R. § 3.303(d) regarding establishing a medical nexus between the Veteran's postservice diagnosis of bilateral carpal tunnel syndrome and service, the weight of evidence militates against the claim.  In this regard, there is the May 2011 VA addendum opinion that the Veteran's bilateral carpal tunnel syndrome was not caused by or a result of any event during military service.  This examiner considered the Veteran's report of a fall in service in 1994 that produced pain, but said this was typical of an acute injury to the left ulnar nerve at the elbow.  She said the symptoms cleared after three days and were unilateral only.  There is also the opinion of the VA examiner in February 2012 who opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  This examiner explained that while the Veteran did have bilateral carpal tunnel syndrome, it was most likely related to his occupation in the coal mine.  She explained that there was documentation of the Veteran having been seen for his right hand while in service after a fall injury to his elbow.  She went on to note that there was no documentation to establish a nexus with that single, acute, isolated event and his current problem, which comes from the wrists and is bilateral.  There are no medical opinions on file contrary to these opinions. 

As to the Veteran's statements that his postservice diagnosis of bilateral carpal tunnel syndrome is related to service, the Veteran is competent to testify to his symptoms as he has reported.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Notwithstanding the fact that this matter appears to be the type of medical matter as to which the courts have held lay testimony is not competent, even if the Veteran were competent to opine as to the etiology of his bilateral carpal tunnel syndrome, the specific and reasoned opinions of the trained professionals outlined above that negate a nexus to service outweigh the Veteran's general lay assertion of a nexus. 

With respect to the theory of secondary service connection under 38 C.F.R. § 3.310, that is, whether the Veteran has a bilateral upper extremity disability proximately due to, the result of, or aggravated by a service-connected disability, namely his service-connected posttraumatic stress disorder and alcohol abuse, this was addressed by the VA examiner in August 2010.  In this regard, the examiner in August 2010 concluded that it was not possible without resorting to pure speculation to determine whether the Veteran's bilateral hand numbness/pain was related in any way to psychological issues without first ruling out all organic causes of a physical symptom before considering a psychological cause.  Thus, as the Veteran was subsequently found to have bilateral carpal tunnel syndrome, further consideration of the Veteran's peripheral nerve symptoms as arising from a psychological disability is not necessary.

In light of the foregoing, the Board must conclude that the requirements for establishing service connection for a bilateral upper extremity disability, diagnosed as carpal tunnel syndrome, have not been met for the reason that the weight of evidence does not establish a causal relationship between this disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral upper extremity disability, to include carpal tunnel syndrome, is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


